Title: From Thomas Jefferson to the Commissioners of the Treasury, 18 September 1787
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Sep. 18. 1787.

Congress having thought proper by their vote of July 18. to instruct me to take measures for the redemption of our captives at Algiers, and to desire you to furnish the money necessary, it is proper to state to you some data whereby you may judge what sum is necessary. The French prisoners, last redeemed by the order of Mathurins, cost somewhat less than 400 dollars; but the General of the order told me that they had always been made to pay more for foreign prisoners than their own. The smallest sum then at which we can expect ours, including redemption, cloathing, feeding and transportation, will be 500 dollars each. There are twenty of them. Of course 10,000 dollars is the smallest sum which can be requisite. I think a larger sum should be set apart, as so much of it as shall not be wanting for the prisoners, will remain for other uses. As soon as you shall have notified me that the money is ready, I will proceed to execute the order of Congress. I must add the injunctions of the General of the Mathurins that it be not made known that the public interest themselves in the redemption of these prisoners, as that would induce the Algerines to demand the most extravagant price. I have the honour to be with sentiments of the most profound respect, Gentlemen, your most obedient & most humble servant,

Th: Jefferson

